Citation Nr: 0416784	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD) with hiatal hernia, 
currently 10 percent disabling.

2.  Entitlement to an increased evaluation for status post 
fracture of the left great toe with degenerative joint 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on your part.


REMAND

The veteran is also claiming PTSD based on numerous personal 
assaults while in service.  The veteran contends that he was 
the victim of racial violence while in service.  The veteran 
has indicated that he was beaten on two separate occasions, 
once by a group of 6 to 8 African American sailors and the 
second time, which led to his hospital admission by a group 
of 14 to 16 African American sailors.  The veteran reported 
that these incidents occurred in 1969 and 1970.  The veteran 
contends that he mentioned the beatings to his instructor at 
the personnel school and he was discouraged from going to 
anyone with a complaint.  Since VA has specific procedures in 
place for developing such claims, this claim must be 
developed.

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident. Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, mental health counseling 
centers, hospitals or physicians; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3) (2003).  Additionally, evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the mentioned sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  Id.

It should be noted that pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical assault.  See Cohen, 10 
Vet. App. at 128; M21-1, Part III, Change 49 (February 1996) 
par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 
(1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2003).

In this case, however, the RO has failed to comply with the 
above-described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development.

In addition, with regard to the increased rating claims, VA 
examinations are needed to obtain current medical findings 
that are stated in terms consistent with the applicable 
rating criteria. 

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the case is 
remanded to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the severity of 
his GERD with hiatal hernia.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  Does the veteran have 
persistently recurrent epigastric 
distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health?

          B.  Does the veteran have 
hiatal hernia with symptoms of pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health?

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of his status post fracture 
of the left great toe with degenerative 
joint disease.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must a specific response to 
the following item:

Does the veteran's left great toe 
disability involve 2 or more major 
joints or 2 or more minor joint 
groups, with occasional 
incapacitating exacerbations?

3.  The RO should fully develop the claim 
for service connection for PTSD, to 
include, in accordance with the 
provisions of M21-1, Part III, § 5.14, 
"PTSD Claims Based on Personal Assault," 
sending the appellant an appropriate 
stressor development letter.  The 
Appellant should also be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2003).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  Upon receipt 
of the veteran's response to the 
development, the RO should undertake any 
and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for a psychiatric 
disorder due to personal assault.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was assaulted 
during active service.  A statement of 
the RO's determination should be placed 
into the claims file.

4.  After all appropriate the development 
has been completed, the RO should arrange 
for the veteran to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.  The examiner should 
respond to each of the following items:

           A.  List all the veteran's 
current psychiatric disorders, 
identifying any such disorders that are 
properly characterized as personality 
disorders.

           B.  For each diagnosis (other 
than personality disorders) reported in 
response to item A, above, state a 
medical opinion as to whether it is at 
least as likely as not that any claimed 
psychiatric disability is the result of a 
disease or injury or other incident in 
service.  

           C.  The examiner should 
determine whether any psychiatric 
disorder pre-existed service and, if so, 
should state a medical opinion as to 
whether any psychiatric disorder 
underwent an increase in severity beyond 
the natural progress of the disease 
during service.

           D.  If the veteran's current 
psychiatric disorders include PTSD, the 
examiner must report the stressor on 
which the diagnosis is based.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal 
with consideration of all the evidence, 
to include the statements dated June and 
July 2003 mentioned above.  If the 
benefits sought are not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

6.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



